     Case 1:16-cv-01218-NONE-BAM Document 62 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   ARMANDO OSEGUEDA, et al.,                         Case No. 1:16-cv-01218-NONE-BAM
 8                      Plaintiffs,                    ORDER DISCHARGING ORDER TO SHOW
                                                       CAUSE
 9          v.
10   STANISLAUS COUNTY PUBLIC
     SAFETY CENTER, et al.,                            (Doc. No. 60.)
11
                        Defendants.
12

13         Plaintiffs Armando Osegueda and Robert Palomino filed this action on August 16, 2016.

14   (Doc. No. 1.) On February 5, 2017, a Second Amended Complaint was filed adding David

15   Lomeli and Jairo Hernandez as Plaintiffs. (Doc. No. 22.) On January 29, 2019, the Court

16   approved the parties’ stipulation to stay this matter pending resolution of the state criminal

17   proceedings against Plaintiffs. (Doc. No. 50.) The Court further directed Plaintiffs to file a

18   written status report every ninety (90) days notifying the Court of the status of the criminal

19   matter. (Id.)

20         On December 27, 2019, after no status reports had been filed, the Court issued an Order to

21   Show Cause why sanctions should not be imposed for failure to comply with an order of the

22   Court. (Doc. No. 53.) Plaintiffs were required to file either a written response or the required

23   status report by January 10, 2020. (Id.) Plaintiffs did not file a written response or status report

24   as required by the Court’s December 27, 2019 order. Accordingly, on January 29, 2020, the

25   Court ordered Plaintiffs’ counsel Amber Hope Gordon to personally appear before the Court on

26   February 12, 2020, to show cause why the action should not be dismissed for failure to prosecute

27   and failure to comply with the Court’s orders. (Doc. No. 56.) Counsel was permitted to comply

28   with the Court’s January 29, 2020 Order to Show Cause by filing the required status report by
                                                       1
     Case 1:16-cv-01218-NONE-BAM Document 62 Filed 05/27/20 Page 2 of 2

 1   February 10, 2020. (Id.)

 2         On January 29, 2020, Plaintiffs filed the required status report. (Doc. No. 54.) The Court

 3   accordingly discharged the Orders to Show Cause issued December 27, 2019, and January 29,

 4   2020. (Doc. No. 60.) However, counsel was reminded of Plaintiffs’ ongoing obligation to file a

 5   written status report every ninety (90) days notifying the Court of the status of the criminal

 6   matter. (Id.) Counsel was further cautioned that any future failure to comply with an order of the

 7   Court will result in the imposition of sanctions. (Id.)

 8         On May 4, 2020, after Plaintiffs again failed to file a status report, the Court issued another

 9   Order to Show Cause why sanctions should not be imposed. (Doc. No. 60.) Plaintiffs were

10   ordered to respond in writing within fourteen (14) days and were permitted to comply with the

11   Order to Show Cause by filing the required status report. (Id.) On May 22, 2020, Plaintiffs filed a

12   status report stating that Messrs. Osegueda and Palomino’s criminal cases are ongoing while

13   Messrs. Lomeli and Hernandez’s cases have been completed. (Doc. No. 61.) Plaintiffs request

14   that the case continue to be stayed pending the outcome of Messrs. Palomino and Osegueda’s

15   criminal cases. (Id.)

16         In light of the status report, the Court will discharge the May 4, 2020 Order to Show Cause.

17   However, the Court notes that, in addition to being untimely in the first instance, Plaintiffs’ status

18   report was filed well after the deadline for a response to the Order to Show Cause. Counsel is

19   once again reminded of the obligation to file status reports every ninety (90) days. The repeated

20   failures to comply with the Court’s orders are looked upon with disfavor and future failures will
21   result in the imposition of sanctions against counsel.

22         Accordingly, IT IS HEREBY ORDERED that the Court’s Orders to Show Cause issued

23   May 4, 2020 (Doc. No. 60) is HEREBY DISCHARGED. No sanctions will be imposed.
     IT IS SO ORDERED.
24

25      Dated:     May 26, 2020                                /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       2
